DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shen Wang (Reg. 71,847) on 8/24/2021.

The application has been amended as follows: 
Claims 2, 3, 6, 8, 9, 11, 12, 15, 17, 18, and 20 are cancelled.

 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method of controlling image display.  Each independent claim identifies the uniquely distinct feature “the image capture instruction comprises a photographing direction, and wherein the photographing direction is determined by the client device according to a relative position relationship between a position of the client device and a user-specified display position; controlling an image capture device to perform image capture according to the photographing direction, to obtain a depth image comprising a target object image; extracting the target object image from the depth image; and sending the target object image to the client device such that the client device displays the target object image at the user-specified display position, wherein the image capture device comprises at least one camera, and the method further comprises: pre-storing a first corresponding relationship between a device identifier corresponding to each of the at least one camera and a photographing direction; and wherein controlling the image capture device to perform image capture according to the photographing direction, to obtain the depth image comprising the target object image comprises: obtaining at least two device identifiers corresponding to the photographing direction according to the photographing direction and the first corresponding relationship; and controlling a camera corresponding to each of the at least two device identifiers to perform image capture for a target object, to obtain at least two depth images each of which comprises the target object image." The closest prior arts, Boulanger et al. (US 2003/0067536 A1) and Park et al. (US 2019/0339840 A1) disclose the conventional method, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.